UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT


                          No. 98-30487


                       RALPH ABRAHAM, M.D.;
                    RANDY W. HEAD, M.D.; and,
                         RON MORGAN, M.D.;

                                 Plaintiffs-Appellees-Appellants,

                               v.

         RICHLAND PARISH HOSPITAL SERVICE DISTRICT 1-B,
           D/B/A RICHLAND PARISH MEDICAL CENTER; and,
                          DAVID KERVIN;

                                            Defendants-Appellees,

                               AND

                    ROBERT MADDOX, M.D.; and,
                 SPECTRUM EMERGENCY CARE, INC.;

                                            Defendants-Appellants


          Appeal from the United States District Court
              for the Western District of Louisiana
                           (97-CV-760)


                          May 10, 1999

Before JONES, DUHÉ, and BARKSDALE, Circuit Judges.

PER CURIAM:*

          In light of the court’s recent en banc decision in

Surgical Care Ctr. v. Hospital Serv. Dist. No. 1, No. 97-30887,

1999 WL 163430 (5th Cir. Mar. 24, 1999), Richland Parish Hospital

Service District 1-B and David Kervin are not entitled to Parker


     *
           Pursuant to 5th Cir. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
immunity from antitrust liability.           Accordingly, the district

court’s   contrary   judgment   must   be   reversed   and   remanded   for

proceedings consistent with Surgical Care.         Further, the appeal

filed by Dr. Robert Maddox and Spectrum Emergency Care, Inc.,

challenging the district court’s denial of immunity to them must be

dismissed, as it involves an interlocutory, non-final order.

           REVERSED AND REMANDED IN PART; DISMISSED IN PART.




                                   2